The Court having granted leave to appeal and remanded the matter to the Appellate Division for reconsideration (M-660-00), and that Court having issued a supplemental opinion specifically addressing the application of State v. Cooke, 163 N.J. 657, 751 A.2d 92 (2000), to the facts of the within matter,
And the parties having filed supplemental briefs commenting on the opinion of the Appellate Division,
And the Court having reviewing the arguments of the parties;
And good cause appearing;
IT IS ORDERED that the Order of the Court on M-660-00 is vacated as having been improvidently granted, and the appeal is dismissed.